Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s response filed on October 28, 2020 is acknowledged. Claims 2-15, 17, 18, 20, 21, 25 and 35 are currently pending. Claim 9, 12 and 13 have been amended.  Claim 25 and 35 were previously withdrawn. Claims 2-15, 17, 18, 20 and 21 are currently under examination.
EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Rachel Mejdrich on January 29, 2021.

3.	This Office Action is responsive to Applicant’s response filed October 28, 2020.  All rejections of record are withdrawn in view of Applicant’s response.  Particularly, in view of Applicant’s arguments regarding the 101 rejection, which notes that SEQ ID NO: 3 is an artificial protein where residues 1-197 are fused to 223-435. It is therefore made by people and is markedly different from nature. Thus the claims do not recite an exception. In view of the Examiner’s amendment set forth below, claims 2-15, 17, 18, 20 and 21 are allowed.



In the claims:

Claim 11 (Currently Amended): A non-yeast cell comprising 
 
Claim 25 (canceled)

Claim 35 (canceled)

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        January 29, 2021

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645